DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are pending in the present application.
Claim 1 recites that Asc is C6H7O6.  While the molecular formula C6H7O6 could represent numerous chemical compounds, it is being construed as limited to an ascorbate ion since the preamble states a formulation of metal and ascorbic acid complexes.  It is recommended to amend the claim to state that Asc is an ascorbate ion of molecular formula C6H7O6.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 June 2021 and 2 July 2021 were filed before the mailing date of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 8, 15-16, 18-20, 24-25 and 27-29 are objected to because of the following informalities:  Claim 1, line 9, “carriers, other active agents” should state “carriers, and other active agents”.  Claim 8, “sulphate” should be spelled “sulfate”.  Septoria nodorum, Gibberella avenacea” should state “Septoria nodorum, and Gibberella avenacea”.  Claims 18 and 27, “plants, grasses” should state “plants, and grasses”.  Claims 19 and 28, “rape, lettuce” should state “rape, and lettuce”.  Claims 20 and 29, “abiotic stresses, including” should state “abiotic stresses, and including”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims merely recite a use but do not recite a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-30 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding instant claim 8, the phrases “such as” and “such as e.g.” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding instant claims 11-30 merely recite a use without any active, positive steps delimiting how this use is actually practiced.  Claims 23-29 appear to be duplicates of claims 12, 15-20, and it is unclear how the claims are intended to be different.
Claims 13-14 recite “the complexes are used in”.  However, the claims do not recite an active step, such as “the formulations are applied in the form of…”

For the purposes of examination claims 11-21 are being construed as drawn to a method for cultivating plants comprising administering to said plants the composition.  Claims 22-30 are being construed as drawn to a method for the preparation of a formulation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is being construed as being drawn to a method for the preparation of a formulation.  Claims 23-29 do not further limit the method for preparation of the formulation.  Rather, claims 23-29 recite the intended use of the formulation.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, 17-23 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kardasz et al. (WO 2015/016724 A1).
Instant claim 1 is drawn to a formulation comprising a metal and ascorbic acid complex of formula MO(OH)z(Asc)x·yH2O in a solid form and one or more agriculturally acceptable substance selected from the group consisting of excipients, carriers and other active agents.  Instant claim 2 states that the molar ratio of metal to ascorbate is 1:1, 1:2, 1:3 or 1:4.  Instant claims 3-4 are drawn to the metal being titanium.  Instant claim 9 is drawn to the solid being a powder or granules.
Kardasz et al. disclose a titanium-containing formulation containing complexes of titanium salts with ascorbic acid and citric acid, a preservative agent, and water-soluble sulfates of metals absorbable by plants, and optionally additional plant nutrients (pg. 4, last paragraph; pg. 5, paragraph 4).  Kardasz et al. disclose that the formulation comprises the product of the titanium complexation reaction from titanyl sulfate with a mixture of ascorbic acid and citric acid in aqueous environment alkalized with magnesium hydroxide, in the simultaneous presence of acetic acid, wherein the mass ratio of ascorbic acid to titanium of 7:2 to 10:1, preferably 4:1 to 6:1 (pg. 4, last paragraph to pg. 5, first paragraph).
Kardasz et al. disclose that the formulation may be in powder form by drying (pg. 5, paragraph 3).  Kardasz et al. disclose that after complete reaction and dissolution of the components added, optionally the final pH of the liquid titanium formulation is regulated by the addition of agents such as citric acid and/or acetic acid, monoethanolamine, hydroxides and/or carbonates of metals (pg. 6, paragraph 4).  The resulting liquid titanium formulation is finally directed to packaging or the drying process (pg. 6, last paragraph).
Regarding instant claim 7, Kardasz et al. disclose that the powdery formulations comprise titanium up to 65 g Ti/kg and magnesium up to 200 g MgO/kg (pg. 5, paragraph 3; pg. 7, last paragraph).
Regarding instant claim 8, Kardasz et al. disclose that the formulations may further comprise a preservative agent, water-soluble salts of sulfates of metals absorbable by plants, and additional plant nutrients (pg. 4, last paragraph).  Kardasz et al. disclose that the use of magnesium hydroxide binds free sulfuric acid contained in the titanium source provided by the solution of titanyl sulfate and the sulfate groups created in the process of titanium complexation (pg. 7, paragraph 2).  Kardasz et al. disclose that both the liquid and the powdery formulation can be used as a component in the production of fertilizers or other agrochemicals, due to its stability and good miscibility (pg. 8, first paragraph).  Kardasz et al. also disclose that it may be preferable to add other macro- and/or microelement fertilizers, or mixtures thereof, as well as previously diluted plant protection products (pesticides) to the diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).
Regarding instant claims 10 and 21, Kardasz et al. disclose combining the titanium-containing formulation with preservatives, nutrients and additional actives.  
Regarding instant claims 11-14, 20, 22-23 and 29, Kardasz et al. disclose the use of the titanium formulations in the cultivation of plants as plant growth stimulator (pg. 8, paragraphs 3-4; Example 4).
Regarding instant claims 17 and 26, Kardasz et al. disclose a diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).  The formulation may be administered both on the leaves and from the soil (pg. 9, first paragraph).
Regarding instant claims 18-19 and 27-28, Kardasz et al. disclose application of the titanium-containing formulation to cereals (i.e. wheat) and oilseed rape (Example 4).
Regarding instant claim 30, Kardasz et al. disclose that the formulation may be dissolved in water and applied as a liquid (pg. 5, paragraph 2; pg. 6, last paragraph; pg. 7, paragraph 4; pg. 8, paragraphs 1 and 3-4).
See also Examples 1-4 and Claims 1-24.
Regarding the claimed complex having the formula MO(OH)z(Asc)x·yH2O, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same molecular formula of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
The examiner also respectfully points out the following from MPEP 2112: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court   

Claims 1-4, 7, 9-14, 16-23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pais et al. (AU 592211 B2).
Instant claim 1 is drawn to a formulation comprising a metal and ascorbic acid complex of formula MO(OH)z(Asc)x·yH2O in a solid form and one or more agriculturally acceptable substance selected from the group consisting of excipients, carriers and other active agents.  Instant claim 2 states that the molar ratio of metal to ascorbate is 1:1, 1:2, 1:3 or 1:4.  Instant claims 3-4 are drawn to the metal being titanium.  Instant claim 9 is drawn to the solid being a powder or granules.
Pais et al. disclose a method for improving and increasing the multiplication biological properties and power of resistance against pathogens of living creatures – such as domestic animals and plants – and for favorable control of physiological processes (pg. 1, ln. 7-11).  Pais et al. disclose introducing into the food intake organ or food transport system of the said living organism a titanium/IV/ascorbate chelate or an aqueous solution thereof as bioregulator and thus increasing the bioactivity of the living organism (pg. 2, ln. 5-15; Claims).  
Regarding instant claim 7 and 30, Pais et al. disclose addition to known and generally used fertilizers an aqueous solution of titanium/IV/ascorbate chelate in a concentration corresponding to 1-20 g of active titanium per hectare or the solid titanium compound is introduced into the soil, preferably into the root zone of the plant (pg. 2, ln. 28 to pg. 3, ln. 5).
Regarding instant claims 10 and 21, Pais et al. disclose combining known fertilizers with the titanium/IV/ascorbate chelate.  
Regarding instant claims 11-14, 20, 22-23 and 29, Pais et al. disclose the titanium/IV/ascorbate chelate as a bioregulator and increasing the bioactivity of the living organism.
Regarding instant claims 16 and 25, Pais et al. disclose increasing resistance against pathogens, including Fusarium diseases (pg. 3, ln. 23 to pg. 4, ln. 3).
Regarding instant claims 17 and 26, Pais et al. disclose application to the surface of plants, to the root zone and to the seeds (pg. 4, ln. 18-26).
Regarding instant claims 18 and 27, Pais et al. disclose application of the titanium/IV/ascorbate chelate formulation to ornamental fern, grape, ornamental plants, tomato, paprika, and fruit (pg. 5, ln. 26 to pg. 6, ln. 28).
Regarding the claimed complex having the formula MO(OH)z(Asc)x·yH2O, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same molecular formula of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
The examiner also respectfully points out the following from MPEP 2112: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kardasz et al. (WO 2015/016724 A1) in view of Mitchell et al. (US 6,077,811) and Ferrer et al. (Z. Naturforsch, 1998).
The teachings of Kardasz et al. are discussed above and incorporated herein by reference. 
Instant claims 5-6 are drawn to the metal and ascorbic acid complexes of claim 1 wherein the metal is vanadium.
Kardasz et al. do not explicitly disclose a vanadium and ascorbic acid complex.
Mitchell et al. teach vanadyl compositions for enhancing plant growth, wherein the compositions comprise the vanadyl salt of a carboxylic acid compound (col. 2, ln. 41-57; col. 4, ln. 18-62).
Ferrer et al. teach that ascorbic acid is widely distributed in nature, and is considered one of the possible natural reducing agents of vanadate to oxovanadium in biological systems (pg. 256, col. 1, paragraph 1).  Ferrer et al. teach the preparation of vanadium complexes with ascorbic acid to form VO(HAsc)(OH)(H2O)2
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to substitute vanadium for titanium in the complexes according to Kardasz et al. since Mitchell et al. teach that vanadyl salts of carboxylic acids are effective for enhancing plant growth and Ferrer et al. teach the complex of vanadium with ascorbic acid.  A person having ordinary skill in the art would have a reasonable expectation of success because titanium ascorbate and vanadium salts of carboxylic acids are both taught to be effective for promoting plant growth, and vanadium complexed with ascorbic acid is taught by Ferrer et al.  A person having ordinary skill in the art would have been motivated to substitute vanadium complexed with ascorbic acid for the titanium complexed with ascorbic acid with the expectation that the formulation would still be effective for promoting plant growth.

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kardasz et al. (WO 2015/016724 A1) in view of Datta et al. (Agents and Actions, 1982) and Philips et al. (Journal of Integrated Pest Management, 2011).
The teachings of Kardasz et al. are discussed above and incorporated herein by reference. 
Instant claims 15 and 24 are drawn to reduction of the occurrence of plant pests selected from the group consisting of cabbage seed weevil, corn borer moth, and cereal leaf beetle.
Kardasz et al. do not explicitly disclose reducing the occurrence of cabbage seed weevil, corn borer moth, or cereal leaf beetle.  However, Kardasz et al. teach application of titanium formulations to wheat and oilseed rape (Example 4).
Datta et al. teach that vanadium compounds are effective as insect sterilants against the screw worm fly and the red cotton bug (Abstract; pg. 543, col. 2, paragraph 1; pg. 549, col. 2, paragraphs 3-4; Tables 4-6).  
Philips et al. teach that cereal leaf beetles feed on numerous species of grasses and is considered a major pest of oats, barley, and wheat (Abstract, pg. 1, col. 1, paragraph 2 to col. 2, paragraph 1).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to apply titanium formulations to wheat according to Kardasz et al. with the reasonable expectation that the titanium formulations would also be effective for controlling cereal leaf beetles.  A person having ordinary skill in the art would have a reasonable expectation of success because it is known that cereal leaf beetles are a major pest for wheat, as taught by Philips et al., and Datta et al. teach that titanium complexes are suitable for the control of insect pests.  It would have been obvious to apply the titanium complexes to wheat as plant growth stimulator with the reasonable expectation that the composition would also provide an insecticidal activity, as reasonably suggested by Datta et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616